DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 7/5/22, amended claim(s) 1, 5, 7-9, and 11-14, and new claim(s) 15-16 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Drawings
The amendment filed 7/5/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figs. 1 and 2 and the associated description in the written description of the specification.  Although there’s appears to possibly be a vague written description for these drawings, the examiner could not find support for the specific angles, lengths, number of electrodes that are on the substrate in Figs. 1-2.  For example, there’s 16 electrodes shown in Fig. 1, and each of them is angled differently.  The response filed 7/5/22 did not specifically give evidence of where support may be found.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 16 is objected to because of the following informalities: “at one of” (line 3) appears that it should be “at least one of.”
Claim 16 is objected to because of the following informalities: “layers comprises” (line 6) appears that it should be “layers comprise.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 6, the claim language “the electrodes for the impedance measurement are distributed over one or more planes of the microcomponent in two or more regions, but are always arranged in a fully surrounding manner on at least one plane” is ambiguous.  What is a “fully surrounding manner”?  Also, fully surrounding what?  The claim is examined as meaning that the electrodes are arranged on at least one plane.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103926276 to Sun et al. (hereinafter “Sun”).
For claim 1, Sun discloses a three-dimensional tomograph (1) (para [0067]) composed of at least one three-dimensional microcomponent (101) (para [0067]) made of a rolled-up or folded-up layer stack of at least one carrier layer (Examiner’s Note: construed in view of page 12, lines 3-4 of Applicant’s specification as originally filed) (para [0067]) and electrodes at least located on the carrier layer for an impedance measurement (e1, e2, e3, and/or e4) (para [0067]-[0069]), wherein the electrodes for the impedance measurement are once or repeatedly arranged essentially on an inner or outer surface of the microcomponent in a fully surrounding manner on at least one plane (Figs. 1 and 3), and the measurement object is located in an interior of the microcomponent and/or around the microcomponent (Figs. 1 and 3) (para [0067]).
For claim 2, Sun further discloses the three-dimensional microcomponent is present in a helical, tubular, elliptical, hyperbolic, toroidal, wave-like, or polygonal shape (Figs. 1 and 3) (para [0067]).
For claim 3, Sun further discloses the three-dimensional microcomponent is present in the shape of a rolled-up microtube and comprises at least one winding of the layer stack (Figs. 1 and 3) (para [0067]).
For claim 4, Sun further discloses the rolled-up microtube is composed of one to 10 complete windings of the layer stack (Figs. 1 and 3) (para [0067]).
For claim 5, Sun further discloses the electrodes for the impedance measurement are arranged at a uniform distance from one another completely across an inner perimeter of the rolled-up or folded-up microcomponent in a middle region of the microcomponent (Figs. 1 and 3) (para [0067]).
For claim 6, Sun further discloses the electrodes for the impedance measurement are distributed over one or more planes of the microcomponent in two or more regions, but are always arranged in a fully surrounding manner on at least one plane (Figs. 1 and 3) (para [0067]).
For claim 7, Sun further discloses the electrodes for the impedance measurement are arranged at a uniform distance from one another completely across an inner and/or outer perimeter in a middle region of a microcomponent (Figs. 1 and 3) (para [0067]).
For claim 8, Sun further discloses the carrier layer is composed of one or more layers of metal, metal compounds, organic metal complexes, ceramic, semiconducting materials, biogenic materials, polymers, and/or of inorganic materials  (para [0071]-[0072]).
For claim 9, Sun further discloses the electrodes for the impedance measurement are composed of at least partially electrically conductive material, or of transparent electrically conductive layers (para [0118]).
For claim 10, Sun further discloses the rolled-up or folded-up microcomponents can be (Examiner’s Note: i.e., capable of) rolled up or folded up and unrolled or unfolded before and/or after the impedance of an object is measured (Figs. 1 and 3) (para [0067]).
For claim 11, Sun further discloses additional electrodes are present for the manipulation and/or movement, such as rotation, of the measurement objects (Figs. 1 and 3) (para [0067]).
For claim 12, Sun further discloses additional elements such as sensors, actuators, signal amplifiers or filters are present on or against the microcomponent (i.e., the supplying electrodes, para [0067]-[0068]) (alternatively, see the voltmeter in Figs. 3-4).
For claim 13, Sun further discloses the measured signal is transmitted by means of electrically conductive contacts and connections or wirelessly (Figs. 1 and 3-4) (para [0067]-[0068]).
For claim 14, Sun further discloses the carrier and/or electrode layer is structured and/or the roughness of the surface is modified (i.e., via the abrasive particles, para [0067]).
For claim 16, Sun further the at least partially electrically conductive material comprises at least one of the following: copper, gold, titanium, platinum, conductive polymers, semiconductors or oxides (para [0118]); and the transparent electrically conductive layers comprise at least one of the following: graphene, molybdenum(IV) sulfide, indium tin oxide (ITO), poly(3,4-ethylenedioxythiophene) (PEDOT) or poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS) (Examiner’s Note: the other alternative being relied upon).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of U.S. Patent Application Publication No. 2014/0275915 to Boone et al. (hereinafter “Boone”).
For claim 15, Sun does not expressly disclose the inorganic materials comprise TiOX, SiOx, or AlxOy.
However, Boone teaches a carrier made of inorganic materials comprising TiOX, SiOx, or AlxOy (para [0034]).
It would have been obvious to a skilled artisan to modify Sun to include disclose the inorganic materials comprise TiOX, SiOx, or AlxOy, in view of the teachings of Boone, because such materials are suitable materials for Sun’s carrier layer to achieve the functions that Sun’s carrier layer needs to achieve.
Response to Arguments
Applicant’s arguments filed 7/5/22 have been fully considered.
With respect to the 112 rejections, all of the rejections have been withdrawn in view of Applicant’s amendments and arguments except for one.  The 112 rejection of claim 6 is maintained because Applicant’s response of “[t]he term ‘completely enclosing/surrounding’ should always indicate at least one complete winding in the rolled-up configuration so that the electrodes completely surround the interior in which the measuring object is located” (see page 8 of the response filed 7/5/22) appears to miss that claim 6 doesn’t recite the term “completely enclosing/surrounding.”  It appears that Applicant may be arguing terms that are not in the claim.
With respect to the 102 rejection, Applicant’s arguments will be treated in the order presented.  With respect to the first argument, the size and/or scale of the tomograph does not appear to be claimed in claim 1.  With respect to the second argument, there doesn’t appear to be any claim directed to the difference between electromagnetic induction and impedance spectroscopy.  With respect to the third argument, this argument appears to be arguing the difference in intended use.  However, claim 1 is an apparatus-type claim and therefore structure is given more patentable weight than any intended use of the claimed structures.  With respect to the fourth argument, this is also arguing the intended use of the device, which once again doesn’t have much patentable weight in an apparatus-type claim such as claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791